                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

 DEWELL POINDEXTER,                   :

                  Petitioner          :     CIVIL ACTION NO. 3:19-2190

             v.                       :          (JUDGE MANNION)

                                      :
 UNITED STATES OF AMERICA,
                                      :
                  Respondent
                                      :

                                  ORDER

        In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

        1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED for
           lack of jurisdiction.

        2. The Clerk of Court is directed to CLOSE THIS CASE.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge

DATE: April 30, 2021
19-2190-01
